 Case 3:21-cr-00771-JLS Document 18 Filed 04/12/21 PageID.24 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                CASE NO.: 21-CR-00771-JLS
12                     Plaintiff,
13         v.
                                              Order Continuing Motion
14   JUAN RODRIGUEZ RODRIGUEZ,                Hearing/Trial Setting
15                      Defendant.
16
17         Pursuant to joint motion, IT IS HEREBY ORDERED that the Motion
18   Hearing/Trial Setting in this matter shall be continued from April 16, 2021 to May
19   21, 2021 at 1:30 p.m. The Court finds the delay attributable to the continuance to
20   be excludable pursuant to 18 U.S.C. § 3161(h)(1)(D) and in the interest of justice
21   for the reasons set forth in the Order of the Chief Judge No. 60 and subsequent
22   related orders.
23          IT IS SO ORDERED.
     Dated: April 12, 2021
24
25
26
27
28
